Exhibit 10.1

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

Junior Subordinated Debentures

PURCHASE AGREEMENT

November 17, 2006

Goldman, Sachs & Co.

85 Broad Street

New York, NY 10004

Lehman Brothers Inc.

745 Seventh Avenue

New York, NY 10019

as representatives of the
several Initial Purchasers
listed on Schedule B

Ladies and Gentlemen:

Financial Security Assurance Holdings Ltd., a New York corporation (the
“Company”), confirms its agreement with the initial purchasers named in
Schedule B (each an “Initial Purchaser” and together the “Initial Purchasers”)
for whom Goldman, Sachs & Co. and Lehman Brothers Inc. are acting as
Representatives (the “Representatives”) with respect to the issue and sale by
the Company of $300,000,000 principal amount of Junior Subordinated Debentures,
Series 2006-1 (the “Securities”).

The Securities will be issued in book-entry form to Cede & Co. as nominee of The
Depository Trust Company (“DTC”).

The Securities are to be offered without being registered under the Securities
Act of 1933, as amended (the “Securities Act”), to persons who are (a) qualified
institutional buyers (each a “Qualified Institutional Buyer”) within the meaning
of Rule 144A under the Securities Act (“Rule 144A”), or (b) non-United States
persons within the meaning of Regulation S under the Securities Act (“Regulation
S”).

The Company has prepared a preliminary offering memorandum (the “Preliminary
Offering Memorandum”) dated November 15, 2006 and will prepare a final offering
memorandum (the “Final Offering Memorandum” and, together with the Preliminary
Offering Memorandum, the “Offering Memorandum”) including or incorporating by
reference a description of the terms of the Securities, the terms of the
offering and a description of the Company.  As used herein, any reference to
“Offering Memorandum” should include in each case the documents incorporated by
reference therein.  The terms “supplement”, “amendment” and “amend” as used
herein with respect to an Offering Memorandum shall include all documents deemed
to be incorporated by reference in the Preliminary Offering Memorandum or Final
Offering Memorandum that are filed subsequent to the date of such Offering
Memorandum


--------------------------------------------------------------------------------




with the Securities and Exchange Commission (the “Commission”) pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  All
capitalized terms used herein but not defined herein shall have the meanings
given to such terms in the Offering Memorandum.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Pricing Disclosure Package”): the Preliminary Offering Memorandum, as
supplemented and amended immediately prior to the Time of Sale, taken together
with the written communications listed on Schedule A hereto.


SECTION 1.               REPRESENTATIONS AND WARRANTIES.


(A)           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO EACH INITIAL PURCHASER AS OF THE DATE HEREOF AND AS
OF THE CLOSING DATE AND AGREES WITH EACH INITIAL PURCHASER AS FOLLOWS:


(I)            DUE INCORPORATION AND DUE QUALIFICATION.  THE COMPANY HAS BEEN
DULY INCORPORATED AND IS VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF NEW YORK, WITH POWER AND AUTHORITY (CORPORATE AND
OTHER) TO OWN ITS PROPERTIES AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE
OFFERING MEMORANDUM, AND HAS BEEN DULY QUALIFIED AS A FOREIGN CORPORATION FOR
THE TRANSACTION OF BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH OTHER
JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTIES OR CONDUCTS ANY BUSINESS SO
AS TO REQUIRE SUCH QUALIFICATION, OR IS SUBJECT TO NO MATERIAL LIABILITY OR
DISABILITY BY REASON OF THE FAILURE TO BE SO QUALIFIED IN ANY SUCH JURISDICTION;
AND EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY INCORPORATED AND IS VALIDLY
EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION.


(II)           CAPITALIZATION OF THE COMPANY.  THE COMPANY HAS AN AUTHORIZED
CAPITALIZATION AS SET FORTH IN THE OFFERING MEMORANDUM, AND ALL OF THE ISSUED
SHARES OF CAPITAL STOCK OF THE COMPANY HAVE BEEN DULY AND VALIDLY AUTHORIZED AND
ISSUED AND ARE FULLY PAID AND NONASSESSABLE; AND ALL OF THE ISSUED SHARES OF
CAPITAL STOCK OF EACH SUBSIDIARY OF THE COMPANY HAVE BEEN DULY AND VALIDLY
AUTHORIZED AND ISSUED, ARE FULLY PAID AND NONASSESSABLE AND (EXCEPT FOR
DIRECTORS’ QUALIFYING SHARES) ARE OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY,
FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES OR CLAIMS.


(III)          OFFERING MEMORANDUM.  THE PRELIMINARY OFFERING MEMORANDUM AND THE
FINAL OFFERING MEMORANDUM, AS OF THEIR RESPECTIVE DATES, DO NOT CONTAIN, AND AS
OF THE CLOSING DATE THE FINAL OFFERING MEMORANDUM WILL NOT CONTAIN, AND THE
PRICING DISCLOSURE PACKAGE, AT THE TIME OF SALE, DID NOT CONTAIN, AND AT THE
CLOSING DATE, WILL NOT CONTAIN, ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING; PROVIDED THAT THIS CLAUSE (III) SHALL NOT APPLY TO STATEMENTS IN
OR OMISSIONS FROM THE PRELIMINARY OFFERING MEMORANDUM, THE FINAL OFFERING
MEMORANDUM AND THE PRICING DISCLOSURE PACKAGE MADE IN RELIANCE UPON AND IN
CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE COMPANY BY AN INITIAL
PURCHASER THROUGH THE REPRESENTATIVES EXPRESSLY FOR USE THEREIN.

2


--------------------------------------------------------------------------------





(IV)          INCORPORATED DOCUMENTS.  THE DOCUMENTS INCORPORATED OR DEEMED TO
BE INCORPORATED BY REFERENCE IN THE OFFERING MEMORANDUM, AT THE TIME THEY WERE
OR HEREAFTER ARE FILED WITH THE COMMISSION, CONFORMED AND WILL CONFORM, AS THE
CASE MAY BE, IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE EXCHANGE ACT
AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER TO THE EXTENT
APPLICABLE THERETO, AND DID NOT OR WILL NOT CONTAIN, AS THE CASE MAY BE, ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(V)           MATERIAL ADVERSE CHANGES.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS SUSTAINED SINCE THE DATE OF THE LATEST AUDITED FINANCIAL
STATEMENTS INCLUDED OR INCORPORATED BY REFERENCE IN THE OFFERING MEMORANDUM ANY
MATERIAL LOSS OR INTERFERENCE WITH ITS BUSINESS FROM FIRE, EXPLOSION, FLOOD OR
OTHER CALAMITY, WHETHER OR NOT COVERED BY INSURANCE, OR FROM ANY LABOR DISPUTE
OR COURT OR GOVERNMENTAL ACTION, ORDER OR DECREE, OTHERWISE THAN AS SET FORTH OR
CONTEMPLATED IN THE OFFERING MEMORANDUM; AND, SINCE THE RESPECTIVE DATES AS OF
WHICH INFORMATION IS GIVEN IN THE OFFERING MEMORANDUM, THERE HAS NOT BEEN ANY
CHANGE IN THE CAPITAL STOCK OR LONG TERM DEBT OF THE COMPANY OR OF FINANCIAL
SECURITY ASSURANCE INC. OR ANY MATERIAL ADVERSE CHANGE, OR ANY DEVELOPMENT
INVOLVING A PROSPECTIVE MATERIAL ADVERSE CHANGE, IN OR AFFECTING THE GENERAL
AFFAIRS, MANAGEMENT, FINANCIAL POSITION, SHAREHOLDERS’ EQUITY OR RESULTS OF
OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES, OTHERWISE THAN AS SET FORTH OR
CONTEMPLATED IN THE OFFERING MEMORANDUM.


(VI)          AUTHORIZATION OF THE SECURITIES.  THE SECURITIES HAVE BEEN DULY
AUTHORIZED AND, WHEN ISSUED AND DELIVERED PURSUANT TO THIS AGREEMENT, WILL HAVE
BEEN DULY EXECUTED, AUTHENTICATED, ISSUED AND DELIVERED AND WILL CONSTITUTE
VALID AND BINDING OBLIGATIONS OF THE COMPANY ENTITLED TO THE BENEFITS PROVIDED
BY THE INDENTURE TO BE DATED AS OF NOVEMBER 22, 2006 (THE “INDENTURE”), BETWEEN
THE COMPANY AND THE BANK OF NEW YORK, AS TRUSTEE (THE “TRUSTEE”), UNDER WHICH
THEY ARE TO BE ISSUED; THE INDENTURE HAS BEEN DULY AUTHORIZED AND WHEN EXECUTED
AND DELIVERED WILL CONSTITUTE A VALID AND BINDING INSTRUMENT, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED
BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW); AND THE SECURITIES AND THE INDENTURE WILL
CONFORM TO THE DESCRIPTIONS THEREOF IN THE OFFERING MEMORANDUM.


(VII)         AUTHORIZATION OF REPLACEMENT CAPITAL COVENANT.  THE REPLACEMENT
CAPITAL COVENANT TO BE ENTERED INTO AT OR PRIOR TO THE CLOSING DATE BY THE
COMPANY AS DESCRIBED IN THE OFFERING MEMORANDUM (THE “REPLACEMENT CAPITAL
COVENANT”) HAS BEEN DULY AND VALIDLY AUTHORIZED AND, AT THE CLOSING DATE, WILL
HAVE BEEN EXECUTED AND DELIVERED BY THE COMPANY AND WILL CONSTITUTE A VALID AND
BINDING AGREEMENT OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


(VIII)        AUTHORIZATION OF THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY.

3


--------------------------------------------------------------------------------





(IX)           ABSENCE OF DEFAULTS AND CONFLICTS.  THE ISSUE AND SALE OF THE
SECURITIES AND THE COMPLIANCE BY THE COMPANY WITH ALL OF THE PROVISIONS OF THE
SECURITIES, THE INDENTURE, THE REPLACEMENT CAPITAL COVENANT, THE CONTRIBUTION
AGREEMENT DATED AS OF NOVEMBER 22, 2006 BETWEEN DEXIA S.A. AND THE COMPANY (THE
“CONTRIBUTION AGREEMENT”) AND THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS HEREIN AND THEREIN CONTEMPLATED WILL NOT CONFLICT WITH OR RESULT IN
A BREACH OR VIOLATION OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A
DEFAULT UNDER, ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR TO WHICH
ANY OF THE PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
SUBJECT, NOR WILL SUCH ACTION RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE
CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE COMPANY OR ANY STATUTE OR ANY
ORDER, RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL AGENCY OR BODY HAVING
JURISDICTION OVER THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
PROPERTIES; AND, ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES,
AND COMPLIANCE WITH THE AGREEMENTS, OF THE INITIAL PURCHASERS CONTAINED IN
SECTION 6 HEREOF, NO CONSENT, APPROVAL, AUTHORIZATION, ORDER, REGISTRATION OR
QUALIFICATION OF OR WITH ANY SUCH COURT OR GOVERNMENTAL AGENCY OR BODY IS
REQUIRED FOR THE ISSUE AND SALE OF THE SECURITIES OR THE CONSUMMATION BY THE
COMPANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE INDENTURE,
EXCEPT SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, REGISTRATIONS OR QUALIFICATIONS
AS MAY BE REQUIRED UNDER STATE SECURITIES OR BLUE SKY LAWS IN CONNECTION WITH
THE PURCHASE AND DISTRIBUTION OF THE SECURITIES BY THE INITIAL PURCHASERS.


(X)            ABSENCE OF PROCEEDINGS.  OTHER THAN AS SET FORTH IN THE OFFERING
MEMORANDUM, THERE ARE NO LEGAL OR GOVERNMENTAL PROCEEDINGS PENDING TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR OF WHICH ANY PROPERTY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS THE SUBJECT WHICH, IF DETERMINED ADVERSELY
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, WOULD INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT ON THE CURRENT OR FUTURE FINANCIAL
POSITION, SHAREHOLDERS’ EQUITY OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES; AND, TO THE BEST OF THE COMPANY’S KNOWLEDGE, NO SUCH PROCEEDINGS
ARE THREATENED OR CONTEMPLATED BY GOVERNMENTAL AUTHORITIES OR THREATENED BY
OTHERS.


(XI)           TITLE TO PROPERTY.  THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD
AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY AND GOOD AND MARKETABLE
TITLE TO ALL PERSONAL PROPERTY OWNED BY THEM, IN EACH CASE FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES AND DEFECTS EXCEPT SUCH AS ARE DESCRIBED IN THE OFFERING
MEMORANDUM OR SUCH AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY, TAKEN
AS A WHOLE, AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF
SUCH PROPERTY, TAKEN AS A WHOLE, BY THE COMPANY AND ITS SUBSIDIARIES; AND ANY
REAL PROPERTY AND BUILDINGS HELD UNDER LEASE BY THE COMPANY AND ITS SUBSIDIARIES
ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES, WITH SUCH
EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT INTERFERE WITH THE USE MADE AND
PROPOSED TO BE MADE OF SUCH PROPERTY AND BUILDINGS, TAKEN AS A WHOLE, BY THE
COMPANY AND ITS SUBSIDIARIES.


(XII)          NO CONFLICT WITH CHARTER, ETC.  NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS IN VIOLATION OF ITS CERTIFICATE OF INCORPORATION OR BY-LAWS
OR IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY MATERIAL OBLIGATION,
COVENANT OR CONDITION CONTAINED IN ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN
AGREEMENT, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTIES MAY BE BOUND.

4


--------------------------------------------------------------------------------





(XIII)         INVESTMENT COMPANY ACT.  THE COMPANY IS NOT, AND AFTER GIVING
EFFECT TO THE OFFERING AND SALE OF THE SECURITIES AS DESCRIBED IN THE OFFERING
MEMORANDUM AND THE APPLICATION OF THE PROCEEDS THEREOF WILL NOT BE, AN
“INVESTMENT COMPANY” AS SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT.


(XIV)        RULE 144A ELIGIBILITY.  THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A AND WILL NOT BE, AT THE CLOSING DATE, OF THE SAME CLASS AS
SECURITIES LISTED ON A NATIONAL SECURITIES EXCHANGE REGISTERED UNDER SECTION 6
OF THE EXCHANGE ACT, OR QUOTED IN A U.S. AUTOMATED INTERDEALER QUOTATION SYSTEM.


(XV)         NO REGISTRATION REQUIRED.  SUBJECT TO COMPLIANCE BY THE INITIAL
PURCHASERS WITH THE REPRESENTATIONS AND WARRANTIES AND PROCEDURES SET FORTH IN
SECTION 6 HEREOF, IT IS NOT NECESSARY IN CONNECTION WITH THE OFFER, SALE AND
DELIVERY OF THE SECURITIES TO THE INITIAL PURCHASERS OR IN CONNECTION WITH THE
INITIAL RESALE OF SUCH SECURITIES BY THE INITIAL PURCHASERS TO EACH SUBSEQUENT
PURCHASER (“SUBSEQUENT PURCHASER”) IN THE MANNER CONTEMPLATED BY THIS AGREEMENT
OR AS DESCRIBED IN THE OFFERING MEMORANDUM, TO REGISTER THE SECURITIES UNDER THE
SECURITIES ACT.


(XVI)        NO GENERAL SOLICITATION.  NEITHER THE COMPANY NOR ANY OF ITS
AFFILIATES, AS SUCH TERM IS DEFINED IN RULE 501(B) UNDER THE SECURITIES ACT
(“AFFILIATES”), OR ANY PERSON ACTING ON ITS OR ANY OF THEIR BEHALF (OTHER THAN
THE INITIAL PURCHASERS, AS TO WHICH THE COMPANY MAKES NO REPRESENTATION) HAS
ENGAGED OR WILL ENGAGE, IN CONNECTION WITH THE OFFERING OF THE SECURITIES, IN
ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF
RULE 502(C) OF THE SECURITIES ACT.


(XVII)       SIMILAR OFFERINGS.  NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES
HAS, DIRECTLY OR INDIRECTLY, SOLICITED ANY OFFER TO BUY, SOLD OR OFFERED TO SELL
OR OTHERWISE NEGOTIATED IN RESPECT OF, OR WILL SOLICIT ANY OFFER TO BUY OR SELL
OR OFFER TO SELL OR OTHERWISE NEGOTIATE IN RESPECT OF, ANY SECURITY WHICH IS OR
WOULD BE INTEGRATED WITH THE SALE OF THE SECURITIES IN A MANNER THAT WOULD
REQUIRE ANY OF THE SECURITIES TO BE REGISTERED UNDER THE SECURITIES ACT.


(XVIII)      DESCRIPTION OF SECURITIES AND DISTRIBUTION.  THE STATEMENTS SET
FORTH IN THE OFFERING MEMORANDUM UNDER THE CAPTIONS “DESCRIPTION OF THE JUNIOR
SUBORDINATED DEBENTURES” AND “DESCRIPTION OF THE REPLACEMENT CAPITAL COVENANT”,
INSOFAR AS THEY PURPORT TO CONSTITUTE A SUMMARY OF THE TERMS OF THE SECURITIES,
THE CONTRIBUTION AGREEMENT AND THE REPLACEMENT CAPITAL COVENANT AND UNDER THE
CAPTION “PLAN OF DISTRIBUTION”, INSOFAR AS THEY PURPORT TO DESCRIBE THE
PROVISIONS OF THE LAWS AND DOCUMENTS REFERRED TO THEREIN, ARE ACCURATE, COMPLETE
AND FAIR.


(XIX)         ADDITIONAL WRITTEN COMMUNICATIONS.  OTHER THAN THE PRELIMINARY
OFFERING MEMORANDUM AND THE FINAL OFFERING MEMORANDUM, THE COMPANY (INCLUDING
ITS AGENTS AND REPRESENTATIVES, OTHER THAN THE INITIAL PURCHASERS IN THEIR
CAPACITY AS SUCH) HAS NOT MADE, USED, PREPARED, AUTHORIZED, APPROVED OR REFERRED
TO AND WILL NOT PREPARE, MAKE, USE, AUTHORIZE, APPROVE OR REFER TO ANY WRITTEN
COMMUNICATION THAT CONSTITUTES AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO
BUY THE SECURITIES OTHER THAN THE DOCUMENTS LISTED ON SCHEDULE A-1 HERETO,
INCLUDING

5


--------------------------------------------------------------------------------





A TERM SHEET SUBSTANTIALLY IN THE FORM OF SCHEDULE A-2 HERETO, AND OTHER WRITTEN
COMMUNICATIONS USED IN ACCORDANCE WITH SECTION 3(A)(XIII).


(XX)          OTHER THAN AS DISCLOSED IN DOCUMENTS THE COMPANY HAS FILED UNDER
THE EXCHANGE ACT, THE COMPANY (I) MAKES AND KEEPS ACCURATE BOOKS AND RECORDS AND
(II) MAINTAINS AND HAS MAINTAINED EFFECTIVE INTERNAL CONTROL OVER FINANCIAL
REPORTING AS DEFINED IN RULE 13A-15 UNDER THE EXCHANGE ACT AND A SYSTEM OF
INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT
(A) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATIONS, (B) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF THE COMPANY’S FINANCIAL STATEMENTS IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ACCOUNTABILITY FOR ITS ASSETS,
(C) ACCESS TO THE COMPANY’S ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION AND (D) THE RECORDED
ACCOUNTABILITY FOR THE COMPANY’S ASSETS IS COMPARED WITH EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.


SECTION 2.               SALE AND DELIVERY OF THE SECURITIES.


(A)           SECURITIES.  SUBJECT TO THE TERMS AND CONDITIONS AND UPON THE
BASIS OF THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, THE COMPANY AGREES
TO SELL TO EACH INITIAL PURCHASER AND EACH INITIAL PURCHASER AGREES TO PURCHASE
FROM THE COMPANY, SEVERALLY AND NOT JOINTLY, THE PRINCIPAL AMOUNT OF SECURITIES
SET FORTH OPPOSITE ITS NAME IN SCHEDULE B.


(B)           DELIVERY OF AND PAYMENT FOR THE SECURITIES.  PAYMENT OF THE
PURCHASE PRICE OF 98.596% OF THEIR AGGREGATE PRINCIPAL AMOUNT FOR, AND DELIVERY
OF GLOBAL CERTIFICATES FOR, THE SECURITIES SHALL BE MADE AT THE OFFICE OF
CRAVATH, SWAINE & MOORE LLP, 825 EIGHTH AVENUE, NEW YORK, NEW YORK 10019, AT
10:00 A.M. NEW YORK CITY TIME ON NOVEMBER 22, 2006 OR SUCH OTHER LATER DATE NOT
MORE THAN THREE BUSINESS DAYS AFTER SUCH DATE AS SHALL BE AGREED IN WRITING BY
THE PARTIES HERETO (SUCH TIME AND DATE OF PAYMENT AND DELIVERY BEING HEREIN
CALLED THE “CLOSING DATE”).

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to each
Initial Purchaser of global certificates for the Securities to be purchased by
it.  The global certificates representing the Securities shall be in definitive
form and in such denominations and registered in such names as the applicable
Initial Purchaser may request in writing at least one full business day prior to
the Closing Date and shall be made available for examination and packaging by
the Initial Purchaser in The City of New York not later than 10:00 a.m. New York
City time on the business day prior to the Closing Date.


SECTION 3.               COVENANTS OF THE COMPANY.


(A)           THE COMPANY COVENANTS WITH EACH INITIAL PURCHASER AS FOLLOWS:


(I)            OFFERING MEMORANDUM.  THE COMPANY SHALL FURNISH TO THE INITIAL
PURCHASERS, WITHOUT CHARGE, SUCH NUMBER OF COPIES OF THE PRELIMINARY OFFERING
MEMORANDUM, THE PRICING DISCLOSURE PACKAGE, THE FINAL OFFERING MEMORANDUM AND
ANY AMENDMENTS AND SUPPLEMENTS THERETO AS THE INITIAL PURCHASERS MAY FROM TIME
TO TIME REASONABLY REQUEST.

6


--------------------------------------------------------------------------------





(II)           DTC.  THE COMPANY WILL COOPERATE WITH THE INITIAL PURCHASERS AND
USE ITS BEST EFFORTS TO PERMIT THE SECURITIES TO BE ELIGIBLE FOR CLEARANCE AND
SETTLEMENT THROUGH THE FACILITIES OF DTC.


(III)          USE OF PROCEEDS.  THE COMPANY WILL USE THE NET PROCEEDS RECEIVED
BY IT FROM THE SALE OF THE SECURITIES SUBSTANTIALLY IN THE MANNER SPECIFIED IN
THE OFFERING MEMORANDUM UNDER “USE OF PROCEEDS.”


(IV)          DOCUMENTS INCORPORATED BY REFERENCE INTO OFFERING MEMORANDUM.  THE
COMPANY WILL FURNISH TO THE INITIAL PURCHASERS, WITHOUT CHARGE, SUCH NUMBER OF
COPIES OF THE DOCUMENTS INCORPORATED BY REFERENCE INTO THE OFFERING MEMORANDUM
AND ANY AMENDMENTS AND SUPPLEMENTS THERETO AS THE INITIAL PURCHASERS MAY FROM
TIME TO TIME REASONABLY REQUEST.


(V)           NOTICE AND EFFECT OF MATERIAL EVENTS.  THE COMPANY WILL
IMMEDIATELY NOTIFY THE INITIAL PURCHASERS, AND CONFIRM SUCH NOTICE IN WRITING,
(A) OF ANY FILING MADE BY THE COMPANY OF INFORMATION RELATING TO THE OFFERING OF
THE SECURITIES WITH ANY SECURITIES EXCHANGE OR ANY OTHER REGULATORY BODY IN THE
UNITED STATES OR ANY OTHER JURISDICTION, AND (B) PRIOR TO THE COMPLETION OF THE
PLACEMENT OF THE SECURITIES BY THE INITIAL PURCHASERS, AS EVIDENCED BY A NOTICE
IN WRITING FROM EACH INITIAL PURCHASER TO THE COMPANY, OF ANY MATERIAL CHANGES
IN OR AFFECTING THE CONDITION, FINANCIAL OR OTHERWISE, RESULTS OF OPERATIONS,
BUSINESS OR PROSPECTS OF THE COMPANY OR ITS SUBSIDIARIES TAKEN AS A WHOLE WHICH
(I) MAKE ANY STATEMENT IN THE OFFERING MEMORANDUM OR PRICING DISCLOSURE PACKAGE
FALSE OR MISLEADING OR (II) ARE NOT DISCLOSED IN THE OFFERING MEMORANDUM AND
PRICING DISCLOSURE PACKAGE.  IN SUCH EVENT OR IF DURING SUCH TIME ANY EVENT
SHALL OCCUR AS A RESULT OF WHICH IT IS NECESSARY, IN THE OPINION OF THE COMPANY,
ITS COUNSEL, THE REPRESENTATIVES OR COUNSEL FOR THE INITIAL PURCHASERS, TO AMEND
OR SUPPLEMENT THE FINAL OFFERING MEMORANDUM WITH RESPECT TO THE COMPANY OR THE
SECURITIES IN ORDER THAT THE FINAL OFFERING MEMORANDUM NOT INCLUDE ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES THEN EXISTING, NOT
MISLEADING, THE COMPANY WILL FORTHWITH AMEND OR SUPPLEMENT THE FINAL OFFERING
MEMORANDUM BY PREPARING AND FURNISHING TO THE INITIAL PURCHASERS AN AMENDMENT OR
AMENDMENTS OF, OR A SUPPLEMENT OR SUPPLEMENTS TO, THE FINAL OFFERING MEMORANDUM
(IN FORM AND SUBSTANCE SATISFACTORY IN THE OPINION OF COUNSEL FOR THE INITIAL
PURCHASERS) SO THAT, AS SO AMENDED OR SUPPLEMENTED, THE FINAL OFFERING
MEMORANDUM WILL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT WITH RESPECT THERETO NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES THEN EXISTING, NOT
MISLEADING.  IF AT ANY TIME PRIOR TO THE CLOSING DATE (I) ANY EVENT SHALL OCCUR
OR CONDITION SHALL EXIST AS A RESULT OF WHICH ANY OF THE PRICING DISCLOSURE
PACKAGE AS THEN AMENDED OR SUPPLEMENTED WOULD INCLUDE ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING OR (II) IT IS NECESSARY TO AMEND OR SUPPLEMENT ANY OF THE
PRICING DISCLOSURE PACKAGE SO THAT ANY OF THE PRICING DISCLOSURE PACKAGE WILL
NOT INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, THE COMPANY WILL
IMMEDIATELY NOTIFY THE INITIAL PURCHASERS THEREOF AND FORTHWITH PREPARE AND,
SUBJECT TO PARAGRAPH 3(A)(XIII) BELOW, FURNISH TO THE INITIAL PURCHASERS SUCH
AMENDMENTS OR SUPPLEMENTS TO ANY OF THE PRICING DISCLOSURE PACKAGE (OR ANY
DOCUMENT TO BE

7


--------------------------------------------------------------------------------





FILED WITH THE COMMISSION AND INCORPORATED BY REFERENCE THEREIN) AS MAY BE
NECESSARY SO THAT THE STATEMENTS IN ANY OF THE PRICING DISCLOSURE PACKAGE AS SO
AMENDED OR SUPPLEMENTED WILL NOT, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, BE MISLEADING.


(VI)          AMENDMENT TO OFFERING MEMORANDUM AND SUPPLEMENTS.  THE COMPANY
WILL NOT EFFECT ANY AMENDMENT OR SUPPLEMENT TO THE OFFERING MEMORANDUM OR
PRICING DISCLOSURE PACKAGE WITHOUT THE CONSENT OF THE REPRESENTATIVES; AND THE
COMPANY SHALL NOT FILE ANY DOCUMENT UNDER THE EXCHANGE ACT BEFORE THE
TERMINATION OF THE OFFERING OF THE SECURITIES BY THE INITIAL PURCHASERS IF SUCH
DOCUMENT WOULD BE DEEMED TO BE INCORPORATED BY REFERENCE INTO THE OFFERING
MEMORANDUM OR PRICING DISCLOSURE PACKAGE, WITHOUT PRIOR NOTICE TO THE INITIAL
PURCHASERS.  NEITHER THE CONSENT OF THE INITIAL PURCHASERS, NOR THE INITIAL
PURCHASERS’ DELIVERY OF ANY SUCH AMENDMENT OR SUPPLEMENT, SHALL CONSTITUTE A
WAIVER OF ANY OF THE CONDITIONS SET FORTH IN SECTION 5 HEREOF.


(VII)         INTEGRATION.  THE COMPANY WILL NOT AND WILL CAUSE ITS AFFILIATES
NOT TO MAKE ANY OFFER OR SALE OF SECURITIES OF ANY CLASS IF, AS A RESULT OF THE
DOCTRINE OF “INTEGRATION” REFERRED TO IN RULE 502 UNDER THE SECURITIES ACT, SUCH
OFFER OR SALE WOULD RENDER INVALID (FOR THE PURPOSE OF (I) THE SALE OF THE
SECURITIES TO ANY INITIAL PURCHASER, (II) THE RESALE OF THE SECURITIES BY SUCH
INITIAL PURCHASER TO SUBSEQUENT PURCHASERS OR (III) THE RESALE OF THE SECURITIES
BY SUCH SUBSEQUENT PURCHASERS TO OTHERS) THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY SECTION 4(2) THEREOF OR BY RULE
144A THEREUNDER OR OTHERWISE.


(VIII)        REPORTING REQUIREMENTS.  THE COMPANY WILL USE ITS BEST EFFORTS TO
FILE ALL DOCUMENTS, IF ANY, REQUIRED TO BE FILED WITH THE COMMISSION PURSUANT TO
THE EXCHANGE ACT WITHIN THE TIME PERIODS PRESCRIBED BY THE EXCHANGE ACT AND THE
RULES AND REGULATIONS THEREUNDER, SUBJECT TO THE REQUIREMENTS IN SECTION
3(A)(VI) ABOVE.


(IX)           RULE 144A INFORMATION.  THE COMPANY, IN ORDER TO RENDER THE
SECURITIES ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT,
WHILE ANY OF THE SECURITIES REMAIN OUTSTANDING, WILL MAKE AVAILABLE, UPON
REQUEST, TO ANY HOLDER OF SECURITIES OR PROSPECTIVE PURCHASERS OF SECURITIES,
THE INFORMATION SPECIFIED IN RULE 144A(D)(4), UNLESS THE COMPANY FURNISHES SUCH
INFORMATION TO THE COMMISSION PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE
ACT.


(X)            RESTRICTION ON SALE OF ADDITIONAL SECURITIES.  DURING A PERIOD OF
30 DAYS FROM THE DATE OF THE OFFERING MEMORANDUM, THE COMPANY WILL NOT, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE INITIAL PURCHASERS, DIRECTLY OR INDIRECTLY,
OFFER, PLEDGE, SELL OR CONTRACT TO SELL, SELL ANY OPTION OR CONTRACT TO
PURCHASE, PURCHASE ANY OPTION OR CONTRACT TO SELL, GRANT ANY OPTION, RIGHT OR
WARRANT FOR, FILE A REGISTRATION STATEMENT FOR, OR LEND OR OTHERWISE DISPOSE OF
OR TRANSFER ANY SECURITIES OR SUBSTANTIALLY SIMILAR SECURITIES OR ANY SECURITIES
THAT ARE CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, SUCH SECURITIES.


(XI)           RESTRICTION ON REPURCHASES.  UNTIL THE EXPIRATION OF TWO YEARS
(OR SUCH SHORTER PERIOD AS MAY HEREAFTER BE REFERRED TO IN RULE 144(K) (OR
SIMILAR RULE) UNDER THE SECURITIES ACT) (THE “RESTRICTED PERIOD”) AFTER THE
ORIGINAL ISSUANCE OF THE SECURITIES, THE COMPANY WILL NOT, AND WILL CAUSE ITS
AFFILIATES NOT TO, PURCHASE OR AGREE TO PURCHASE OR OTHERWISE ACQUIRE ANY
SECURITIES WHICH ARE “RESTRICTED SECURITIES” (AS SUCH TERM IS DEFINED UNDER

8


--------------------------------------------------------------------------------





RULE 144(A)(3) UNDER THE SECURITIES ACT), WHETHER AS BENEFICIAL OWNER OR
OTHERWISE (EXCEPT AS AGENT ACTING AS A SECURITIES BROKER ON BEHALF OF AND FOR
THE ACCOUNT OF CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS IN UNSOLICITED
BROKER’S TRANSACTIONS) UNLESS, IMMEDIATELY UPON ANY SUCH PURCHASE, THE COMPANY
OR ANY AFFILIATE SHALL SUBMIT SUCH SECURITIES TO THE TRUSTEE FOR CANCELLATION
AND EACH SUCH PERSON UNDERTAKES NOT TO SELL SUCH SECURITIES UNTIL THE EXPIRATION
OF THE RESTRICTED PERIOD.


(XII)          QUALIFICATION OF SECURITIES FOR OFFER AND SALE.  THE COMPANY WILL
USE ITS BEST EFFORTS, IN COOPERATION WITH THE INITIAL PURCHASERS, TO QUALIFY THE
SECURITIES FOR OFFERING AND SALE UNDER THE APPLICABLE SECURITIES LAWS OF SUCH
JURISDICTIONS AS THE INITIAL PURCHASERS MAY DESIGNATE AND WILL MAINTAIN SUCH
QUALIFICATIONS IN EFFECT AS LONG AS REQUIRED FOR THE SALE OF THE SECURITIES;
PROVIDED THAT THE COMPANY SHALL NOT BE OBLIGATED TO FILE ANY GENERAL CONSENT TO
SERVICE OF PROCESS OR TO QUALIFY AS A FOREIGN CORPORATION OR AS A DEALER IN
SECURITIES IN ANY JURISDICTION IN WHICH IT IS NOT SO QUALIFIED OR TO SUBJECT
ITSELF TO TAXATION IN RESPECT OF DOING BUSINESS IN ANY JURISDICTION IN WHICH IT
IS NOT OTHERWISE SO SUBJECT.


(XIII)         ADDITIONAL WRITTEN COMMUNICATIONS.  BEFORE USING, AUTHORIZING,
APPROVING OR REFERRING TO ANY WRITTEN COMMUNICATION THAT CONSTITUTES AN OFFER TO
SELL OR A SOLICITATION OF AN OFFER TO BUY THE SECURITIES (AN “ISSUER WRITTEN
COMMUNICATION”) (OTHER THAN WRITTEN COMMUNICATIONS THAT ARE LISTED ON SCHEDULE
A-1 HERETO AND THE OFFERING MEMORANDUM), THE COMPANY WILL FURNISH TO THE INITIAL
PURCHASERS AND COUNSEL FOR THE INITIAL PURCHASERS A COPY OF SUCH WRITTEN
COMMUNICATION FOR REVIEW AND WILL NOT USE, AUTHORIZE, APPROVE OR REFER TO ANY
SUCH WRITTEN COMMUNICATION TO WHICH THE INITIAL PURCHASERS REASONABLY OBJECT.


SECTION 4.               PAYMENT OF EXPENSES.


(A)           THE COMPANY SHALL PAY OR CAUSE TO BE PAID (A) ALL FEES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF THE COMPANY’S
ACCOUNTANTS, BUT EXCLUDING THE FEES AND EXPENSES OF COUNSEL FOR THE INITIAL
PURCHASERS (CRAVATH, SWAINE & MOORE LLP)), IN EACH CASE INCURRED IN CONNECTION
WITH THE PREPARATION AND DELIVERY OF THE FINAL OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE, THE PRELIMINARY OFFERING MEMORANDUM, AND ANY AMENDMENTS OR
SUPPLEMENTS OF THE FOREGOING AND ANY DOCUMENTS INCORPORATED BY REFERENCE INTO
ANY OF THE FOREGOING AND THE COPYING, DELIVERY AND SHIPPING OF THIS AGREEMENT,
(B) ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION AND
DELIVERY TO THE INITIAL PURCHASERS OF THE SECURITIES (INCLUDING THE COST OF
PRINTING THE SECURITIES), (C) ANY FEES REQUIRED TO BE PAID TO RATING AGENCIES
INCURRED IN CONNECTION WITH THE RATING OF THE SECURITIES, (D) THE FEES, COSTS
AND CHARGES OF THE TRUSTEE, INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL FOR
THE TRUSTEE, AND (E) ALL OTHER COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER FOR WHICH PROVISION IS NOT OTHERWISE MADE IN THIS
SECTION.  IT IS UNDERSTOOD, HOWEVER, THAT, EXCEPT AS PROVIDED IN THIS SECTION,
SECTION 7 AND SECTION 9 HEREOF, EACH INITIAL PURCHASER SHALL PAY ALL OF ITS OWN
COSTS AND EXPENSES, INCLUDING THE FEES OF ITS COUNSEL CRAVATH, SWAINE &
MOORE LLP.


SECTION 5.               CONDITIONS OF INITIAL PURCHASER’S OBLIGATIONS.  THE
OBLIGATIONS OF EACH INITIAL PURCHASER HEREUNDER ARE SUBJECT TO THE ACCURACY, AS
OF THE DATE HEREOF AND AS OF THE CLOSING DATE (AS IF MADE AT THE CLOSING DATE),
OF THE RESPECTIVE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN
SECTION 1 HEREOF, TO THE PERFORMANCE BY THE COMPANY OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER, AND TO THE FOLLOWING FURTHER CONDITIONS:

9


--------------------------------------------------------------------------------



(A)           OPINION OF GENERAL COUNSEL OF THE COMPANY.  THE INITIAL PURCHASERS
SHALL HAVE RECEIVED ON THE CLOSING DATE AN OPINION OF THE GENERAL COUNSEL OF THE
COMPANY, DATED THE CLOSING DATE TO THE EFFECT SET FORTH IN EXHIBIT A HERETO.


(B)           OPINION OF COUNSEL FOR THE INITIAL PURCHASERS.  THE INITIAL
PURCHASERS SHALL HAVE RECEIVED ON THE CLOSING DATE AN OPINION OF CRAVATH,
SWAINE & MOORE LLP, COUNSEL FOR THE INITIAL PURCHASERS, DATED THE CLOSING DATE
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE INITIAL PURCHASERS.


(C)           OFFICERS’ CERTIFICATE.  AT THE CLOSING DATE, NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES SHALL HAVE SUSTAINED SINCE THE DATE OF THE LATEST
AUDITED FINANCIAL STATEMENTS INCLUDED OR INCORPORATED BY REFERENCE IN THE
OFFERING MEMORANDUM AND PRICING DISCLOSURE PACKAGE ANY MATERIAL LOSS OR
INTERFERENCE WITH ITS BUSINESS FROM FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY,
WHETHER OR NOT COVERED BY INSURANCE, OR FROM ANY LABOR DISPUTE OR COURT OR
GOVERNMENTAL ACTION, ORDER OR DECREE, OTHERWISE THAN AS SET FORTH OR
CONTEMPLATED IN THE OFFERING MEMORANDUM AND THE PRICING DISCLOSURE PACKAGE; AND,
SINCE THE RESPECTIVE DATES AS OF WHICH INFORMATION IS GIVEN IN THE OFFERING
MEMORANDUM AND THE PRICING DISCLOSURE PACKAGE, THERE SHALL NOT HAVE BEEN ANY
CHANGE IN THE CAPITAL STOCK OR LONG TERM DEBT OF THE COMPANY OR OF FINANCIAL
SECURITY ASSURANCE INC. OR ANY MATERIAL ADVERSE CHANGE, OR ANY DEVELOPMENT
INVOLVING A PROSPECTIVE MATERIAL ADVERSE CHANGE, IN OR AFFECTING THE GENERAL
AFFAIRS, MANAGEMENT, FINANCIAL POSITION, SHAREHOLDERS’ EQUITY OR RESULTS OF
OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES, OTHERWISE THAN AS SET FORTH OR
CONTEMPLATED IN THE OFFERING MEMORANDUM AND THE PRICING DISCLOSURE PACKAGE; AND
THE INITIAL PURCHASERS SHALL HAVE RECEIVED A CERTIFICATE OF THE CHIEF EXECUTIVE
OFFICER OR CHIEF FINANCIAL OFFICER OF THE COMPANY, DATED AS OF THE CLOSING DATE,
TO THE EFFECT THAT (I) THERE HAS BEEN NO SUCH MATERIAL ADVERSE CHANGE OR
DEVELOPMENT INVOLVING A PROSPECTIVE MATERIAL ADVERSE CHANGE, (II) THERE HAS BEEN
NO SUCH DOWNGRADING AS DESCRIBED IN SECTION 5(E) HEREOF, (III) THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN SECTION 1 HEREOF ARE TRUE AND
CORRECT WITH THE SAME FORCE AND EFFECT AS THOUGH EXPRESSLY MADE AT AND AS OF THE
CLOSING DATE, AND (IV) THE COMPANY HAS COMPLIED WITH ALL AGREEMENTS AND
SATISFIED ALL CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR PRIOR TO
THE CLOSING DATE.


(D)           ACCOUNTANTS’ COMFORT LETTER.  ON THE DATE OF THIS AGREEMENT AND AT
THE CLOSING DATE, THE INITIAL PURCHASERS SHALL HAVE RECEIVED FROM
PRICEWATERHOUSECOOPERS LLP A LETTER DATED SUCH DATE, IN FORM AND SUBSTANCE
SATISFACTORY TO THE INITIAL PURCHASERS, CONTAINING STATEMENTS AND INFORMATION OF
THE TYPE ORDINARILY INCLUDED IN ACCOUNTANTS’ “COMFORT LETTERS” TO INITIAL
PURCHASERS WITH RESPECT TO THE FINANCIAL STATEMENTS AND CERTAIN FINANCIAL
INFORMATION INCORPORATED BY REFERENCE INTO THE OFFERING MEMORANDUM AND PRICING
DISCLOSURE PACKAGE.


(E)           MAINTENANCE OF RATING.  PRIOR TO THE CLOSING DATE THERE SHALL NOT
HAVE OCCURRED A DOWNGRADING IN THE RATING ASSIGNED TO THE SECURITIES OR OTHER
DEBT SECURITIES OF THE COMPANY BY ANY NATIONALLY RECOGNIZED SECURITIES RATING
AGENCY, AND NO SUCH SECURITIES RATING AGENCY SHALL HAVE PUBLICLY ANNOUNCED THAT
IT HAS UNDER SURVEILLANCE OR REVIEW, WITH POSSIBLE NEGATIVE IMPLICATIONS, ITS
RATING OF THE SECURITIES OR ANY DEBT SECURITIES OF THE COMPANY.


(F)            ADDITIONAL DOCUMENTS.  AT THE CLOSING DATE, COUNSEL FOR THE
INITIAL PURCHASERS SHALL HAVE BEEN FURNISHED WITH SUCH DOCUMENTS AND OPINIONS AS
IT MAY REASONABLY REQUIRE FOR THE PURPOSE OF ENABLING IT TO PASS UPON THE
ISSUANCE AND SALE OF THE SECURITIES AS

10


--------------------------------------------------------------------------------





HEREIN CONTEMPLATED, OR IN ORDER TO EVIDENCE THE ACCURACY OF ANY OF THE
REPRESENTATIONS OR WARRANTIES, OR THE FULFILLMENT OF ANY OF THE CONDITIONS,
HEREIN CONTAINED; AND ALL PROCEEDINGS TAKEN BY THE COMPANY IN CONNECTION WITH
THE ISSUANCE AND SALE OF THE SECURITIES AS HEREIN CONTEMPLATED SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE INITIAL PURCHASERS AND
THEIR COUNSEL.


(G)           TERMINATION OF AGREEMENT.  IF ANY CONDITION SPECIFIED IN THIS
SECTION 5 SHALL NOT HAVE BEEN FULFILLED WHEN AND AS REQUIRED TO BE FULFILLED,
THIS AGREEMENT MAY BE TERMINATED BY THE INITIAL PURCHASERS BY NOTICE TO THE
COMPANY AT ANY TIME AT OR PRIOR TO THE CLOSING DATE, AND SUCH TERMINATION SHALL
BE WITHOUT LIABILITY OF ANY PARTY TO ANY OTHER PARTY EXCEPT AS PROVIDED IN
SECTION 4 AND EXCEPT THAT SECTIONS 1, 6 AND 7 SHALL SURVIVE ANY SUCH TERMINATION
AND REMAIN IN FULL FORCE AND EFFECT.


SECTION 6.               OFFERING OF THE SECURITIES; RESTRICTIONS ON TRANSFER;
REPRESENTATIONS AND AGREEMENTS OF THE INITIAL PURCHASERS.  EACH INITIAL
PURCHASER, SEVERALLY AND NOT JOINTLY, REPRESENTS AND AGREES AS FOLLOWS:


(I)            QUALIFIED INSTITUTIONAL BUYER.  THE INITIAL PURCHASER IS A
QUALIFIED INSTITUTIONAL BUYER.


(II)           LIMITATION ON PURCHASERS.  SALES OF THE SECURITIES WILL BE MADE
ONLY TO A PERSON WHOM THE INITIAL PURCHASER REASONABLY BELIEVES IS (A) A
QUALIFIED INSTITUTIONAL BUYER, OR (B) A NON-UNITED STATES PERSON WITHIN THE
MEANING OF REGULATION S.


(III)          NO GENERAL SOLICITATION.  NO GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE MEANING OF RULE 502(C) UNDER THE SECURITIES ACT) WILL BE
USED IN CONNECTION WITH THE OFFERING OF THE SECURITIES.


(IV)          SUBSEQUENT PURCHASER NOTIFICATION.  THE INITIAL PURCHASER WILL
TAKE REASONABLE STEPS TO INFORM, AND CAUSE EACH OF ITS AFFILIATES TO TAKE
REASONABLE STEPS TO INFORM, PERSONS ACQUIRING SECURITIES FROM THE INITIAL
PURCHASER OR AN AFFILIATE THEREOF THAT (A) THE SECURITIES HAVE NOT BEEN AND WILL
NOT BE REGISTERED UNDER THE SECURITIES ACT, (B) THE SECURITIES ARE BEING SOLD TO
THEM WITHOUT REGISTRATION UNDER THE SECURITIES ACT IN RELIANCE ON RULE 144A OR
IN ACCORDANCE WITH ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT,
AS THE CASE MAY BE, AND (C) THE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED EXCEPT (1) TO THE COMPANY OR (2) IN ACCORDANCE WITH THE PROVISIONS
SET FORTH UNDER THE HEADING “TRANSFER RESTRICTIONS” IN THE OFFERING MEMORANDUM.


(V)           RESTRICTIONS ON TRANSFER.  THE TRANSFER RESTRICTIONS AND THE OTHER
PROVISIONS SET FORTH IN THE OFFERING MEMORANDUM, INCLUDING THE LEGEND REQUIRED
THEREBY, SHALL APPLY TO THE SECURITIES EXCEPT AS OTHERWISE AGREED BY THE COMPANY
AND THE INITIAL PURCHASERS.


(VI)          ADDITIONAL WRITTEN MATERIALS.  EACH INITIAL PURCHASER HEREBY
REPRESENTS AND AGREES THAT IT HAS NOT AND WILL NOT USE, AUTHORIZE USE OF, REFER
TO, OR PARTICIPATE IN THE PLANNING FOR USE OF, ANY WRITTEN COMMUNICATION THAT
CONSTITUTES AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY THE
SECURITIES OTHER THAN (I) A WRITTEN COMMUNICATION THAT CONTAINS NO “ISSUER
INFORMATION” (AS DEFINED IN RULE 433(H)(2) UNDER THE SECURITIES ACT) THAT WAS
NOT INCLUDED (INCLUDING THROUGH INCORPORATION BY REFERENCE) IN THE PRELIMINARY
OFFERING

11


--------------------------------------------------------------------------------





MEMORANDUM, (II) ANY WRITTEN COMMUNICATION LISTED ON SCHEDULE A-1 OR PREPARED
PURSUANT TO SECTION 3(A)(XIII), (III) ANY WRITTEN COMMUNICATION PREPARED BY SUCH
INITIAL PURCHASER AND APPROVED BY THE COMPANY IN ADVANCE IN WRITING OR (IV) ANY
WRITTEN COMMUNICATION RELATING TO OR THAT CONTAINS THE TERMS OF THE SECURITIES,
INCLUDING THE INFORMATION INCLUDED IN THE FORM OF TERM SHEET ATTACHED AS
SCHEDULE A-2, AND/OR OTHER INFORMATION THAT WAS INCLUDED (INCLUDING THROUGH
INCORPORATION BY REFERENCE) IN THE PRELIMINARY OFFERING MEMORANDUM.


SECTION 7.               INDEMNIFICATION AND CONTRIBUTION.


(A)           THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS, EACH INITIAL
PURCHASER, ITS OFFICERS AND DIRECTORS AND EACH PERSON, IF ANY, WHO CONTROLS SUCH
INITIAL PURCHASER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE OR
LIABILITY (OR ANY ACTION IN RESPECT THEREOF) TO WHICH SUCH INITIAL PURCHASER MAY
BECOME SUBJECT, UNDER THE SECURITIES ACT OR OTHERWISE INSOFAR AS SUCH LOSS,
CLAIM, DAMAGE OR LIABILITY (OR ACTION IN RESPECT THEREOF) ARISES OUT OF OR IS
BASED UPON (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE, ANY ISSUER WRITTEN COMMUNICATION OR THE FINAL OFFERING MEMORANDUM AS
AMENDED OR SUPPLEMENTED OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN ANY
PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE, ANY ISSUER
WRITTEN COMMUNICATION OR THE FINAL OFFERING MEMORANDUM AS AMENDED OR
SUPPLEMENTED A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING; AND SHALL REIMBURSE EACH INITIAL
PURCHASER PROMPTLY AFTER RECEIPT OF INVOICES FROM SUCH INITIAL PURCHASER FOR ANY
LEGAL OR OTHER EXPENSES AS REASONABLY INCURRED BY SUCH INITIAL PURCHASER IN
CONNECTION WITH INVESTIGATING, PREPARING TO DEFEND OR DEFENDING AGAINST OR
APPEARING AS A THIRD-PARTY WITNESS IN CONNECTION WITH ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION, NOTWITHSTANDING THE POSSIBILITY THAT PAYMENTS FOR
SUCH EXPENSES MIGHT LATER BE HELD TO BE IMPROPER, IN WHICH CASE SUCH PAYMENTS
SHALL BE PROMPTLY REFUNDED; PROVIDED THAT THE COMPANY SHALL NOT BE LIABLE UNDER
THIS PARAGRAPH 7(A) IN ANY SUCH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT
ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF OR IS BASED UPON
AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION
MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO
THE COMPANY BY AN INITIAL PURCHASER THROUGH THE REPRESENTATIVES EXPRESSLY FOR
USE IN THE PREPARATION OF THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE, ANY ISSUER WRITTEN COMMUNICATION OR THE FINAL OFFERING
MEMORANDUM AS AMENDED OR SUPPLEMENTED.


(B)           EACH INITIAL PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS THE
COMPANY, ITS DIRECTORS OR OFFICERS, AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY (OR ANY ACTION IN
RESPECT THEREOF) TO WHICH THE COMPANY MAY BECOME SUBJECT, UNDER THE SECURITIES
ACT OR OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM, DAMAGE OR LIABILITY (OR ACTION IN
RESPECT THEREOF) ARISES OUT OF OR IS BASED UPON (I) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE PRELIMINARY
OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE, ANY ISSUER WRITTEN
COMMUNICATION OR THE FINAL OFFERING MEMORANDUM AS AMENDED OR SUPPLEMENTED, OR
(II) THE OMISSION OR ALLEGED OMISSION TO STATE IN THE PRELIMINARY OFFERING
MEMORANDUM, THE PRICING DISCLOSURE PACKAGE, ANY ISSUER WRITTEN COMMUNICATION OR
THE FINAL OFFERING MEMORANDUM AS AMENDED OR SUPPLEMENTED A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, AND SHALL REIMBURSE THE

12


--------------------------------------------------------------------------------





COMPANY PROMPTLY AFTER RECEIPT OF INVOICES FROM THE COMPANY FOR ANY LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY THE COMPANY IN CONNECTION WITH
INVESTIGATING, PREPARING TO DEFEND OR DEFENDING AGAINST OR APPEARING AS A
THIRD-PARTY WITNESS IN CONNECTION WITH ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY
OR ACTION NOTWITHSTANDING THE POSSIBILITY THAT PAYMENTS FOR SUCH EXPENSES MIGHT
LATER BE HELD TO BE IMPROPER, IN WHICH CASE SUCH PAYMENTS SHALL BE PROMPTLY
REFUNDED; PROVIDED THAT SUCH INDEMNIFICATION OR REIMBURSEMENT SHALL BE AVAILABLE
IN EACH SUCH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE
IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY SUCH INITIAL PURCHASER THROUGH THE REPRESENTATIVES EXPRESSLY FOR USE
THEREIN.


(C)           PROMPTLY AFTER RECEIPT BY ANY INDEMNIFIED PARTY UNDER SUBSECTION
(A) OR (B) ABOVE OF NOTICE OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION, THE
INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE
INDEMNIFYING PARTY UNDER SUCH SUBSECTION, NOTIFY THE INDEMNIFYING PARTY IN
WRITING OF THE CLAIM OR THE COMMENCEMENT OF THAT ACTION; PROVIDED THAT THE
FAILURE TO SO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY
LIABILITY WHICH IT MAY HAVE UNDER SUCH SUBSECTION EXCEPT TO THE EXTENT IT HAS
BEEN PREJUDICED IN ANY MATERIAL RESPECT BY SUCH FAILURE OR FROM ANY LIABILITY
WHICH IT MAY HAVE TO AN INDEMNIFIED PARTY OTHERWISE THAN UNDER SUCH SUBSECTION. 
IF ANY SUCH CLAIM OR ACTION SHALL BE BROUGHT AGAINST ANY INDEMNIFIED PARTY, AND
IT SHALL NOTIFY THE INDEMNIFYING PARTY THEREOF, THE INDEMNIFYING PARTY SHALL BE
ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH
ANY OTHER SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF
WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  AFTER NOTICE
FROM THE INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME
THE DEFENSE OF SUCH CLAIM OR ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE
TO THE INDEMNIFIED PARTY UNDER SUBSECTION (A) OR (B) ABOVE FOR ANY LEGAL OR
OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH
THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; EXCEPT THAT
EACH INITIAL PURCHASER SHALL HAVE THE RIGHT TO EMPLOY COUNSEL TO REPRESENT SUCH
INITIAL PURCHASER WHO MAY BE SUBJECT TO LIABILITY ARISING OUT OF ANY CLAIM IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT BY SUCH INITIAL PURCHASER AGAINST THE
COMPANY UNDER SUCH SUBSECTION IF (I) THE EMPLOYMENT THEREOF HAS BEEN
SPECIFICALLY AUTHORIZED BY THE COMPANY, IN WRITING, (II) THE APPLICABLE INITIAL
PURCHASER SHALL HAVE BEEN ADVISED BY COUNSEL THAT THERE MAY BE ONE OR MORE LEGAL
DEFENSES AVAILABLE TO SUCH INITIAL PURCHASER WHICH ARE DIFFERENT FROM OR
ADDITIONAL TO THOSE AVAILABLE TO THE COMPANY AND IN THE REASONABLE JUDGMENT OF
SUCH COUNSEL IT IS ADVISABLE FOR SUCH INITIAL PURCHASER TO EMPLOY SEPARATE
COUNSEL OR (III) THE COMPANY HAS FAILED TO ASSUME THE DEFENSE OF SUCH ACTION AND
EMPLOY COUNSEL REASONABLY SATISFACTORY TO THE APPLICABLE INITIAL PURCHASER, IN
WHICH EVENT THE FEES AND EXPENSES OF SUCH SEPARATE COUNSEL SHALL BE PAID BY THE
COMPANY.  NO INDEMNIFYING PARTY SHALL (I) WITHOUT THE PRIOR WRITTEN CONSENT OF
THE INDEMNIFIED PARTIES (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD),
SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
PENDING OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE
INDEMNIFIED PARTIES ARE ACTUAL OR POTENTIAL PARTIES TO SUCH CLAIM OR ACTION)
UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE
OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION,
SUIT OR PROCEEDING, OR (II) BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH ACTION
EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD), BUT IF SETTLED WITH THE CONSENT OF THE INDEMNIFYING PARTY OR IF THERE
BE A FINAL JUDGMENT OF THE PLAINTIFF IN ANY SUCH ACTION, THE INDEMNIFYING PARTY
AGREES TO INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY FROM AND AGAINST ANY
LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.

13


--------------------------------------------------------------------------------





(D)           IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 7 IS
UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER
SUBSECTION (A) OR (B) ABOVE, THEN EACH INDEMNIFYING PARTY SHALL, IN LIEU OF
INDEMNIFYING SUCH INDEMNIFIED PARTY, CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES OR LIABILITIES
REFERRED TO IN SUBSECTION (A) OR (B) ABOVE (I) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY ON THE ONE
HAND AND EACH INITIAL PURCHASER ON THE OTHER HAND FROM THE OFFERING OF THE
SECURITIES OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT
PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT
ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE
FAULT OF THE COMPANY ON THE ONE HAND AND EACH INITIAL PURCHASER ON THE OTHER
HAND IN CONNECTION WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES, OR ACTIONS IN RESPECT THEREOF, AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE BENEFITS RECEIVED
BY THE COMPANY ON THE ONE HAND AND EACH INITIAL PURCHASER ON THE OTHER HAND
SHALL BE DEEMED TO BE IN THE SAME PROPORTION AS THE TOTAL NET PROCEEDS FROM THE
OFFERING OF THE SECURITIES (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY
BEAR TO THE TOTAL UNDERWRITING DISCOUNTS AND COMMISSIONS RECEIVED BY THE INITIAL
PURCHASERS.  RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE COMPANY OR EACH INITIAL PURCHASER AND THE PARTIES’ RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH UNTRUE STATEMENT OR OMISSION.  THE COMPANY AND EACH INITIAL PURCHASER AGREE
THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTIONS PURSUANT TO THIS
SUBSECTION (D) WERE TO BE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER
METHOD OF ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT THE EQUITABLE
CONSIDERATIONS REFERRED TO IN THE FIRST SENTENCE OF THIS SUBSECTION (D).  THE
AMOUNT PAID BY AN INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES
OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) REFERRED TO IN THE FIRST SENTENCE
OF THIS SUBSECTION (D) SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING,
PREPARING TO DEFEND OR DEFENDING AGAINST ANY ACTION OR CLAIM WHICH IS THE
SUBJECT OF THIS SUBSECTION (D).  NOTWITHSTANDING THE PROVISIONS OF THIS
SUBSECTION (D), EACH INITIAL PURCHASER SHALL NOT BE REQUIRED TO CONTRIBUTE ANY
AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE TOTAL PRICE AT WHICH THE SECURITIES
DISTRIBUTED BY IT EXCEEDS THE AMOUNT OF ANY DAMAGES THAT THE INITIAL PURCHASER
HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.  EACH PARTY ENTITLED TO CONTRIBUTION AGREES THAT
UPON THE SERVICE OF A SUMMONS OR OTHER INITIAL LEGAL PROCESS UPON IT IN ANY
ACTION INSTITUTED AGAINST IT IN RESPECT TO WHICH CONTRIBUTION MAY BE SOUGHT, IT
SHALL PROMPTLY GIVE WRITTEN NOTICE OF SUCH SERVICE TO THE PARTY OR PARTIES FROM
WHOM CONTRIBUTION MAY BE SOUGHT, BUT THE OMISSION SO TO NOTIFY SUCH PARTY OR
PARTIES OF ANY SUCH SERVICE SHALL NOT RELIEVE THE PARTY FROM WHOM CONTRIBUTION
MAY BE SOUGHT FOR ANY OBLIGATION IT MAY HAVE HEREUNDER OR OTHERWISE (EXCEPT AS
SPECIFICALLY PROVIDED IN SUBSECTION (C) ABOVE).


SECTION 8.               SURVIVAL OF CERTAIN PROVISIONS.  THE AGREEMENTS
CONTAINED IN SECTION 7 HEREOF AND THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS
OF THE COMPANY AND EACH INITIAL PURCHASER CONTAINED IN THIS AGREEMENT SHALL
SURVIVE THE DELIVERY OF THE SECURITIES TO THE INITIAL PURCHASERS HEREUNDER AND
SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY TERMINATION OR

14


--------------------------------------------------------------------------------





CANCELLATION OF THIS AGREEMENT OR ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY
INDEMNIFIED PARTY.


SECTION 9.               TERMINATION OF THIS AGREEMENT.  UNTIL THE CLOSING DATE,
THIS AGREEMENT MAY BE TERMINATED BY AN INITIAL PURCHASER BY GIVING NOTICE AS
HEREINAFTER PROVIDED TO THE COMPANY IF (I) EITHER THE COMPANY SHALL HAVE FAILED,
REFUSED OR BEEN UNABLE, AT OR PRIOR TO THE CLOSING DATE, TO PERFORM ANY
AGREEMENT ON ITS PART TO BE PERFORMED HEREUNDER, (II) ANY OTHER CONDITION TO THE
INITIAL PURCHASERS’ OBLIGATION HEREUNDER IS NOT FULFILLED, (III) THERE HAS BEEN,
SINCE THE TIME OF EXECUTION OF THIS AGREEMENT OR SINCE THE DATE AS OF WHICH
INFORMATION IS GIVEN IN THE OFFERING MEMORANDUM (EXCLUSIVE OF ANY SUPPLEMENT
THERETO), ANY MATERIAL ADVERSE CHANGE, IN THE CONDITION, FINANCIAL OR OTHERWISE,
RESULTS OF OPERATIONS, BUSINESS OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE, WHETHER OR NOT ARISING IN THE ORDINARY COURSE OF BUSINESS,
(IV) TRADING IN ANY SECURITIES OF THE COMPANY SHALL HAVE BEEN SUSPENDED BY THE
COMMISSION OR THE NEW YORK STOCK EXCHANGE, (V) TRADING IN SECURITIES GENERALLY
ON THE NEW YORK STOCK EXCHANGE, NASDAQ NATIONAL MARKET SYSTEM OR AMERICAN STOCK
EXCHANGE SHALL HAVE BEEN SUSPENDED OR MINIMUM PRICES SHALL HAVE BEEN ESTABLISHED
ON SUCH EXCHANGE BY THE COMMISSION OR SUCH EXCHANGE OR OTHER REGULATORY BODY OR
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OR THERE SHALL HAVE BEEN A MATERIAL
DISRUPTION IN THE SETTLEMENT OF SECURITIES WHICH, IN THE JUDGMENT OF GOLDMAN,
SACHS & CO. OR LEHMAN BROTHERS INC., MAKE IT INADVISABLE OR IMPRACTICAL TO
PROCEED WITH THE OFFERING OR DELIVERY OF THE SECURITIES, OR A BANKING MORATORIUM
IS DECLARED BY EITHER FEDERAL OR NEW YORK STATE AUTHORITIES, (VI) ON OR AFTER
THE DATE HEREOF, THE UNITED STATES BECOMES ENGAGED IN HOSTILITIES OR THERE IS AN
ESCALATION OF HOSTILITIES INVOLVING THE UNITED STATES OR THERE IS A DECLARATION
OF A NATIONAL EMERGENCY OR WAR BY THE UNITED STATES OR AN ACT OF TERRORISM
WHICH, IN THE JUDGMENT OF GOLDMAN, SACHS & CO. OR LEHMAN BROTHERS INC., MAKE IT
INADVISABLE OR IMPRACTICABLE TO PROCEED WITH THE OFFERING OR DELIVERY OF THE
SECURITIES OR (VII) THERE SHALL HAVE BEEN SUCH A MATERIAL ADVERSE CHANGE IN
GENERAL ECONOMIC, POLITICAL OR FINANCIAL CONDITIONS, OR THE EFFECT OF
INTERNATIONAL CONDITIONS ON THE FINANCIAL MARKETS IN THE UNITED STATES SHALL BE
SUCH, AS TO, IN THE JUDGMENT OF GOLDMAN, SACHS & CO. OR LEHMAN BROTHERS INC.,
MAKE IT INADVISABLE OR IMPRACTICABLE TO PROCEED WITH THE OFFERING OR DELIVERY OF
THE SECURITIES.


SECTION 10.             DEFAULT BY INITIAL PURCHASER.  (A)        IF ANY INITIAL
PURCHASER SHALL DEFAULT IN ITS OBLIGATION TO PURCHASE THE SECURITIES WHICH IT
HAS AGREED TO PURCHASE HEREUNDER, THE REPRESENTATIVES MAY IN THEIR DISCRETION
ARRANGE FOR THE REPRESENTATIVES OR ANOTHER PARTY OR OTHER PARTIES TO PURCHASE
SUCH SECURITIES ON THE TERMS CONTAINED HEREIN.  IF WITHIN THIRTY-SIX HOURS AFTER
SUCH DEFAULT BY ANY INITIAL PURCHASER THE REPRESENTATIVES DO NOT ARRANGE FOR THE
PURCHASE OF SUCH SECURITIES, THEN THE COMPANY SHALL BE ENTITLED TO A FURTHER
PERIOD OF THIRTY-SIX HOURS WITHIN WHICH TO PROCURE ANOTHER PARTY OR OTHER
PARTIES SATISFACTORY TO THE REPRESENTATIVES TO PURCHASE SUCH SECURITIES ON SUCH
TERMS.  IN THE EVENT THAT, WITHIN THE RESPECTIVE PRESCRIBED PERIODS, THE
REPRESENTATIVES NOTIFY THE COMPANY THAT THE REPRESENTATIVES HAVE SO ARRANGED FOR
THE PURCHASE OF SUCH SECURITIES, OR THE COMPANY NOTIFIES THE REPRESENTATIVES
THAT IT HAS SO ARRANGED FOR THE PURCHASE OF SUCH SECURITIES, THE REPRESENTATIVES
OR THE COMPANY SHALL HAVE THE RIGHT TO POSTPONE THE CLOSING DATE FOR A PERIOD OF
NOT MORE THAN SEVEN DAYS, IN ORDER TO EFFECT WHATEVER CHANGES MAY THEREBY BE
MADE NECESSARY IN THE OFFERING MEMORANDUM, OR IN ANY OTHER DOCUMENTS OR
ARRANGEMENTS.  THE TERM “INITIAL PURCHASER” AS USED IN THIS AGREEMENT SHALL
INCLUDE ANY PERSON SUBSTITUTED UNDER THIS SECTION WITH LIKE EFFECT AS IF SUCH
PERSON HAD ORIGINALLY BEEN A PARTY TO THIS AGREEMENT WITH RESPECT TO SUCH
SECURITIES.

15


--------------------------------------------------------------------------------





(B)           IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS FOR THE PURCHASE OF
THE SECURITIES OF A DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS BY THE
REPRESENTATIVES AND THE COMPANY AS PROVIDED IN SUBSECTION (A) ABOVE, THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH SECURITIES WHICH REMAINS UNPURCHASED DOES NOT
EXCEED ONE-ELEVENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL THE SECURITIES,
THEN THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE EACH NON-DEFAULTING INITIAL
PURCHASER TO PURCHASE THE PRINCIPAL AMOUNT OF SECURITIES WHICH SUCH INITIAL
PURCHASER AGREED TO PURCHASE HEREUNDER AND, IN ADDITION, TO REQUIRE EACH
NON-DEFAULTING INITIAL PURCHASER TO PURCHASE ITS PRO RATA SHARE (BASED ON THE
PRINCIPAL AMOUNT OF SECURITIES WHICH SUCH INITIAL PURCHASER AGREED TO PURCHASE
HEREUNDER) OF THE SECURITIES OF SUCH DEFAULTING INITIAL PURCHASER OR INITIAL
PURCHASERS FOR WHICH SUCH ARRANGEMENTS HAVE NOT BEEN MADE; BUT NOTHING HEREIN
SHALL RELIEVE A DEFAULTING INITIAL PURCHASER FROM LIABILITY FOR ITS DEFAULT.


(C)           IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS FOR THE PURCHASE OF
THE SECURITIES OF A DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS BY THE
REPRESENTATIVES AND THE COMPANY AS PROVIDED IN SUBSECTION (A) ABOVE, THE
AGGREGATE PRINCIPAL AMOUNT OF SECURITIES WHICH REMAINS UNPURCHASED EXCEEDS
ONE-ELEVENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL THE SECURITIES, OR IF THE
COMPANY SHALL NOT EXERCISE THE RIGHT DESCRIBED IN SUBSECTION (B) ABOVE TO
REQUIRE NON-DEFAULTING INITIAL PURCHASERS TO PURCHASE SECURITIES OF A DEFAULTING
INITIAL PURCHASER OR INITIAL PURCHASERS, THEN THIS AGREEMENT SHALL THEREUPON
TERMINATE, WITHOUT LIABILITY ON THE PART OF ANY NON-DEFAULTING INITIAL PURCHASER
OR THE COMPANY, EXCEPT FOR THE EXPENSES TO BE BORNE BY THE COMPANY AND THE
INITIAL PURCHASERS AS PROVIDED IN SECTION 4 HEREOF AND THE INDEMNITY AND
CONTRIBUTION AGREEMENTS IN SECTION 7 HEREOF; BUT NOTHING HEREIN SHALL RELIEVE A
DEFAULTING INITIAL PURCHASER FROM LIABILITY FOR ITS DEFAULT.


SECTION 11.             EXPENSES ON TERMINATION.  IF THIS AGREEMENT SHALL BE
TERMINATED PURSUANT TO SECTION 10 HEREOF, THE COMPANY SHALL NOT THEN BE UNDER
ANY LIABILITY TO ANY INITIAL PURCHASER EXCEPT AS PROVIDED IN SECTIONS 4 AND 7
HEREOF.


SECTION 12.             ARMS LENGTH TRANSACTION.  THE COMPANY ACKNOWLEDGES AND
AGREES THAT THE INITIAL PURCHASERS ARE ACTING SOLELY IN THE CAPACITY OF AN ARM’S
LENGTH CONTRACTUAL COUNTERPARTY TO THE COMPANY WITH RESPECT TO THE OFFERING OF
SECURITIES CONTEMPLATED HEREBY (INCLUDING IN CONNECTION WITH DETERMINING THE
TERMS OF THE OFFERING) AND NOT AS FINANCIAL ADVISORS OR FIDUCIARIES TO, OR
AGENTS OF, THE COMPANY OR ANY OTHER PERSON.  ADDITIONALLY, NO INITIAL PURCHASER
IS ADVISING THE COMPANY OR ANY OTHER PERSON AS TO ANY LEGAL, TAX, INVESTMENT,
ACCOUNTING OR REGULATORY MATTERS IN ANY JURISDICTION.  THE COMPANY SHALL CONSULT
WITH ITS OWN ADVISORS CONCERNING SUCH MATTERS AND SHALL BE RESPONSIBLE FOR
MAKING ITS OWN INDEPENDENT INVESTIGATION AND APPRAISAL OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND NO INITIAL PURCHASER SHALL HAVE ANY RESPONSIBILITY OR
LIABILITY TO THE COMPANY WITH RESPECT THERETO.  ANY REVIEW BY ANY INITIAL
PURCHASER OF THE COMPANY AND THE TRANSACTIONS CONTEMPLATED HEREBY OR OTHER
MATTERS RELATING TO SUCH TRANSACTIONS WILL BE PERFORMED SOLELY FOR THE BENEFIT
OF SUCH INITIAL PURCHASER AND SHALL NOT BE ON BEHALF OF THE COMPANY OR ANY OTHER
PERSON.


SECTION 13.             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF MAILED OR
TRANSMITTED BY ANY STANDARD FORM OF TELECOMMUNICATION.  NOTICES TO THE INITIAL
PURCHASERS SHALL BE DIRECTED TO LEHMAN BROTHERS INC. AT 745 SEVENTH AVENUE, NEW
YORK, NY 10009, ATTENTION: DEBT CAPITAL MARKETS, FINANCIAL INSTITUTIONS GROUP,
WITH A COPY TO THE GENERAL COUNSEL AT THE SAME ADDRESS, AND TO

16


--------------------------------------------------------------------------------





GOLDMAN, SACHS & CO. AT 85 BROAD STREET, NEW YORK, NY 10005.  NOTICES TO THE
COMPANY SHALL BE DIRECTED TO FINANCIAL SECURITY ASSURANCE INC. AT 31 W.
52ND STREET, NEW YORK, NY 10019 ATTENTION:  GENERAL COUNSEL.


SECTION 14.             PARTIES.  THIS AGREEMENT SHALL EACH INURE TO THE BENEFIT
OF AND BE BINDING UPON EACH INITIAL PURCHASER, THE COMPANY, AND THEIR RESPECTIVE
SUCCESSORS.  THIS AGREEMENT AND THE TERMS AND PROVISIONS HEREOF ARE FOR THE SOLE
BENEFIT OF ONLY THOSE PERSONS, EXCEPT THAT (A) THE REPRESENTATIONS, WARRANTIES,
INDEMNITIES AND AGREEMENTS OF THE COMPANY CONTAINED IN THIS AGREEMENT SHALL ALSO
BE DEEMED TO BE FOR THE BENEFIT OF THE PERSON OR PERSONS, IF ANY, WHO CONTROL
ANY INITIAL PURCHASER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT AND (B) THE INDEMNITY AGREEMENT OF THE INITIAL
PURCHASERS CONTAINED IN SECTION 7 HEREOF SHALL ALSO BE DEEMED TO BE FOR THE
BENEFIT OF THE PERSON OR PERSONS, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT. 
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO GIVE ANY PERSON, OTHER THAN THE
PERSONS REFERRED TO IN THIS PARAGRAPH, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


SECTION 15.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PROVISIONS THEREOF.


SECTION 16.             HEADINGS.  THE ARTICLE AND SECTION HEADINGS HEREIN ARE
FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION HEREOF.


SECTION 17.             COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


SECTION 18.             TAX CONFIDENTIALITY WAIVER.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, ALL PERSONS MAY DISCLOSE TO ANY AND ALL PERSONS,
WITHOUT LIMITATION OF ANY KIND, THE FEDERAL INCOME TAX TREATMENT OF THE
SECURITIES, ANY FACT RELEVANT TO UNDERSTANDING THE FEDERAL TAX TREATMENT OF THE
SECURITIES, AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) RELATING TO SUCH FEDERAL TAX TREATMENT OTHER THAN THE NAME OF ANY OF
THE PARTIES REFERENCED HEREIN OR INFORMATION THAT WOULD PERMIT IDENTIFICATION OF
ANY OF THE PARTIES REFERENCED HEREIN.

17


--------------------------------------------------------------------------------




Please confirm, by signing and returning to us five (5) counterparts of this
Agreement, that you are acting on behalf of yourself and as Representatives of
the Initial Purchasers and that the foregoing correctly sets forth the Agreement
between the Company and each Initial Purchaser.

 

Very truly yours,

 

 

 

FINANCIAL SECURITY ASSURANCE

 

HOLDINGS LTD.

 

 

 

 

 

By:

/s/ Joseph W. Simon

 

 

 

Name:  Joseph W. Simon

 

 

Title:   Managing Director

 

 

 

 

 

By:

/s/ Bruce E. Stern

 

 

 

Name:  Bruce E. Stern

 

 

Title:   Secretary

 

CONFIRMED AND ACCEPTED,

 

as of the date first above mentioned:

 

 

 

 

 

/s/ Goldman, Sachs & Co.

 

(GOLDMAN, SACHS & CO.)

 

 

 

 

 

LEHMAN BROTHERS INC.

 

 

 

 

 

By:

/s/ John Jedlicki

 

 

Name:

John Jedlicki

 

Title:

Managing Director

 

For themselves and the other several initial Purchasers named in Schedule B

18


--------------------------------------------------------------------------------


SCHEDULE A-1

Written Communications in addition to the Preliminary Offering Memorandum
forming part of the Pricing Disclosure Package:

Supplement to Preliminary Offering Memorandum dated November 15, 2006

Supplement to Preliminary Offering Memorandum dated November 16, 2006

Final Term Sheet dated November 17, 2006


--------------------------------------------------------------------------------




SCHEDULE A-2

[Term Sheet]


--------------------------------------------------------------------------------




SCHEDULE B

Initial Purchaser

 

Principal Amount of Securities

 

Goldman, Sachs & Co.

 

$

105,000,000

 

Lehman Brothers Inc.

 

105,000,000

 

JPMorgan Securities Inc.

 

30,000,000

 

UBS Securities LLC

 

30,000,000

 

Wachovia Capital Markets, LLC

 

30,000,000

 

Total

 

$

300,000,000

 

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF OPINION OF GENERAL COUNSEL OF FSA

TO BE DELIVERED PURSUANT TO

SECTION 5(a)

A.                                   THE COMPANY HAS BEEN DULY INCORPORATED AND
IS VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF NEW YORK, WITH POWER AND AUTHORITY (CORPORATE AND OTHER) TO OWN ITS
PROPERTIES AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE OFFERING MEMORANDUM AND
PRICING DISCLOSURE PACKAGE.

B.                                     THE COMPANY HAS AN AUTHORIZED
CAPITALIZATION AS SET FORTH IN THE OFFERING MEMORANDUM AND PRICING DISCLOSURE
PACKAGE, AND ALL OF THE ISSUED SHARES OF CAPITAL STOCK OF THE COMPANY HAVE BEEN
DULY AND VALIDLY AUTHORIZED AND ISSUED AND ARE FULLY PAID AND NONASSESSABLE.

C.                                     THE COMPANY HAS BEEN DULY QUALIFIED AS A
FOREIGN CORPORATION FOR THE TRANSACTION OF BUSINESS AND IS IN GOOD STANDING
UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTIES
OR CONDUCTS ANY BUSINESS SO AS TO REQUIRE SUCH QUALIFICATION OR IS SUBJECT TO NO
MATERIAL LIABILITY OR DISABILITY BY REASON OF THE FAILURE TO BE SO QUALIFIED IN
ANY SUCH JURISDICTION (SUCH COUNSEL BEING ENTITLED TO RELY IN RESPECT OF THE
OPINION IN THIS CLAUSE UPON OPINIONS OF LOCAL COUNSEL AND IN RESPECT OF MATTERS
OF FACT UPON CERTIFICATES OF OFFICERS OF THE COMPANY, PROVIDED THAT SUCH COUNSEL
SHALL STATE THAT HE BELIEVES THAT BOTH YOU AND HE ARE JUSTIFIED IN RELYING UPON
SUCH OPINIONS AND CERTIFICATES).

D.                                    EACH SUBSIDIARY OF THE COMPANY HAS BEEN
DULY INCORPORATED AND IS VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING
UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION; AND ALL OF THE ISSUED
SHARES OF CAPITAL STOCK OF EACH SUCH SUBSIDIARY HAVE BEEN DULY AND VALIDLY
AUTHORIZED AND ISSUED, ARE FULLY PAID AND NONASSESSABLE, AND (EXCEPT FOR
DIRECTORS’ QUALIFYING SHARES) ARE OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY,
FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES OR CLAIMS (SUCH COUNSEL
BEING ENTITLED TO RELY IN RESPECT OF THE OPINION IN THIS CLAUSE UPON OPINIONS OF
LOCAL COUNSEL AND IN RESPECT OF MATTERS OF FACT UPON CERTIFICATES OF OFFICERS OF
THE COMPANY OR ITS SUBSIDIARIES, PROVIDED THAT SUCH COUNSEL SHALL STATE THAT HE
BELIEVES THAT BOTH YOU AND HE ARE JUSTIFIED IN RELYING UPON SUCH OPINIONS AND
CERTIFICATES).

E.                                      TO THE BEST OF SUCH COUNSEL’S KNOWLEDGE,
THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO
ALL REAL PROPERTY OWNED BY THEM, IN EACH CASE FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES AND DEFECTS EXCEPT SUCH AS ARE DESCRIBED IN THE OFFERING MEMORANDUM
AND PRICING DISCLOSURE PACKAGE OR SUCH AS DO NOT MATERIALLY AFFECT THE VALUE OF
SUCH PROPERTY AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF
SUCH PROPERTY BY THE COMPANY AND ITS SUBSIDIARIES; AND ANY REAL PROPERTY AND
BUILDINGS HELD UNDER LEASE BY THE COMPANY AND ITS SUBSIDIARIES ARE HELD BY THEM
UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS ARE NOT
MATERIAL AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH
PROPERTY AND BUILDINGS BY THE COMPANY AND ITS SUBSIDIARIES (IN GIVING THE
OPINION IN THIS CLAUSE, SUCH COUNSEL


--------------------------------------------------------------------------------




MAY STATE THAT NO EXAMINATION OF RECORD TITLES FOR THE PURPOSE OF SUCH OPINION
HAS BEEN MADE, AND THAT HE IS RELYING UPON A GENERAL REVIEW OF THE TITLES OF THE
COMPANY AND ITS SUBSIDIARIES, UPON OPINIONS OF LOCAL COUNSEL AND ABSTRACTS,
REPORTS AND POLICIES OF TITLE COMPANIES RENDERED OR ISSUED AT OR SUBSEQUENT TO
THE TIME OF ACQUISITION OF SUCH PROPERTY BY THE COMPANY OR ITS SUBSIDIARIES,
UPON OPINIONS OF COUNSEL TO THE LESSORS OF SUCH PROPERTY AND, IN RESPECT OF
MATTERS OF FACT, UPON CERTIFICATES OF OFFICERS OF THE COMPANY OR ITS
SUBSIDIARIES, PROVIDED THAT SUCH COUNSEL SHALL STATE THAT HE BELIEVES THAT BOTH
YOU AND HE ARE JUSTIFIED IN RELYING UPON SUCH OPINIONS, ABSTRACTS, REPORTS,
POLICIES AND CERTIFICATES).

F.                                      TO THE BEST OF SUCH COUNSEL’S KNOWLEDGE
AND OTHER THAN AS SET FORTH IN THE OFFERING MEMORANDUM AND PRICING DISCLOSURE
PACKAGE, THERE ARE NO LEGAL OR GOVERNMENTAL PROCEEDINGS PENDING TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR OF WHICH ANY PROPERTY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS THE SUBJECT WHICH, IF DETERMINED ADVERSELY
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, WOULD INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT ON THE CURRENT OR FUTURE CONSOLIDATED
FINANCIAL POSITION, SHAREHOLDERS’ EQUITY OR RESULTS OF OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES; AND, TO THE BEST OF SUCH COUNSEL’S KNOWLEDGE, NO SUCH
PROCEEDINGS ARE THREATENED OR CONTEMPLATED BY GOVERNMENTAL AUTHORITIES OR
THREATENED BY OTHERS.

G.                                     THE PURCHASE AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY.

H.                                    THE SECURITIES HAVE BEEN DULY AUTHORIZED,
EXECUTED, AUTHENTICATED, ISSUED AND DELIVERED AND CONSTITUTE VALID AND LEGALLY
BINDING OBLIGATIONS OF THE COMPANY ENTITLED TO THE BENEFITS PROVIDED BY THE
INDENTURE; AND THE SECURITIES AND THE INDENTURE CONFORM TO THE DESCRIPTIONS
THEREOF IN THE OFFERING MEMORANDUM AND PRICING DISCLOSURE PACKAGE.

I.                                         EACH OF THE REPLACEMENT CAPITAL
COVENANT AND THE INDENTURE HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY AND CONSTITUTES A VALID AND LEGALLY BINDING INSTRUMENT, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, SUBJECT, AS TO ENFORCEMENT, TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION AND OTHER LAWS OF GENERAL APPLICABILITY RELATING TO
OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY PRINCIPLES.

J.                                        TO THE BEST OF SUCH COUNSEL’S
KNOWLEDGE, THE ISSUE AND SALE OF THE SECURITIES AND THE COMPLIANCE BY THE
COMPANY WITH ALL OF THE PROVISIONS OF THE SECURITIES, THE INDENTURE, THE
REPLACEMENT CAPITAL COVENANT, THE CONTRIBUTION AGREEMENT AND THE PURCHASE
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS THEREIN CONTEMPLATED WILL NOT
CONFLICT WITH OR RESULT IN A BREACH OR VIOLATION OF ANY OF THE TERMS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT KNOWN TO SUCH COUNSEL TO
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS SUBJECT, NOR WILL SUCH ACTIONS RESULT
IN ANY VIOLATION OF THE PROVISIONS OF THE CERTIFICATE OF INCORPORATION OR
BY-LAWS OF THE COMPANY OR ANY STATUTE OR ANY ORDER, RULE OR REGULATION OF ANY
COURT OR GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION OVER THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES.

2


--------------------------------------------------------------------------------




K.                                    NO CONSENT, APPROVAL, AUTHORIZATION,
ORDER, REGISTRATION OR QUALIFICATION OF OR WITH ANY SUCH COURT OR GOVERNMENTAL
AGENCY OR BODY IS REQUIRED FOR THE ISSUE AND SALE OF THE SECURITIES OR THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE
AGREEMENT, THE REPLACEMENT CAPITAL COVENANT, THE CONTRIBUTION AGREEMENT OR THE
INDENTURE, EXCEPT SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, REGISTRATIONS OR
QUALIFICATIONS AS MAY BE REQUIRED UNDER STATE SECURITIES OR BLUE SKY LAWS IN
CONNECTION WITH THE PURCHASE AND DISTRIBUTION OF THE SECURITIES BY THE INITIAL
PURCHASERS.

L.                                      NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OF ITS CERTIFICATE OF INCORPORATION OR BY-LAWS, OR
TO THE BEST OF SUCH COUNSEL’S KNOWLEDGE, IN DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF ANY MATERIAL OBLIGATION, COVENANT OR CONDITION CONTAINED IN ANY
INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT, LEASE OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES MAY BE
BOUND.

M.                                 THE STATEMENTS SET FORTH IN THE OFFERING
MEMORANDUM UNDER THE CAPTIONS “DESCRIPTION OF JUNIOR SUBORDINATED DEBENTURES”
AND “DESCRIPTION OF REPLACEMENT CAPITAL COVENANT”, INSOFAR AS THEY PURPORT TO
CONSTITUTE A SUMMARY OF THE TERMS OF THE SECURITIES, THE CONTRIBUTION AGREEMENT
AND THE REPLACEMENT CAPITAL COVENANT, AND UNDER THE CAPTION “PLAN OF
DISTRIBUTION”, INSOFAR AS THEY PURPORT TO DESCRIBE THE PROVISIONS OF THE LAWS
AND DOCUMENTS REFERRED TO THEREIN, ARE ACCURATE, COMPLETE AND FAIR.

N.                                    THE COMPANY IS NOT AN “INVESTMENT COMPANY”
OR AN ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED
IN THE INVESTMENT COMPANY ACT.

O.                                    ASSUMING THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS IN THE PURCHASE
AGREEMENT, IT IS NOT NECESSARY, IN CONNECTION WITH THE SALE AND DELIVERY OF THE
SECURITIES AS DESCRIBED IN THE OFFERING MEMORANDUM AND PRICING DISCLOSURE
PACKAGE, TO REGISTER THE SECURITIES UNDER THE SECURITIES ACT.

P.                                      NOTHING HAS COME TO THE ATTENTION OF
SUCH COUNSEL THAT CAUSES SUCH COUNSEL TO BELIEVE THAT (I) EACH DOCUMENT
INCORPORATED BY REFERENCE IN THE OFFERING MEMORANDUM AND PRICING DISCLOSURE
PACKAGE (EXCEPT FOR THE FINANCIAL STATEMENTS, SCHEDULES AND OTHER FINANCIAL OR
STATISTICAL DATA INCLUDED THEREIN OR OMITTED THEREFROM AS TO WHICH SUCH COUNSEL
NEED NOT EXPRESS ANY OPINION), DID NOT COMPLY AS TO FORM WHEN FILED WITH THE
COMMISSION IN ALL MATERIAL RESPECTS WITH THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION THEREUNDER AND (II) THE PRICING DISCLOSURE PACKAGE
AT THE TIME OF SALE, OR THE OFFERING MEMORANDUM AS OF ITS DATE CONTAINED, OR AS
OF THE DATE SUCH OPINION IS DELIVERED CONTAINS, ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING (EXCEPT, IN EACH CASE,
FOR THE FINANCIAL STATEMENTS, SCHEDULES AND OTHER FINANCIAL OR STATISTICAL DATA
INCLUDED THEREIN OR OMITTED THEREFROM AS TO WHICH SUCH COUNSEL NEED NOT EXPRESS
ANY OPINION).

3


--------------------------------------------------------------------------------